DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Greg Bondarenko on July 22, 2021.
Please replace claim 11 with the text as follows: 
11. A footwear construction comprising: 
a first midsole platform constructed from a first material having a first durometer, the first midsole platform including a first upward extending cup wall that extends upward from a first upper surface, the first midsole platform including a first lower surface opposite the first upper surface;
a second midsole platform constructed of a second material having a second durometer, less than the first durometer, so that the second midsole platform is softer than the first midsole platform, the second midsole platform having a second sidewall that transitions between a second upper surface and a second lower surface, the 
an outsole disposed below the second lower surface, the outsole including an outsole upper surface that transitions to an outsole upstanding cup wall that extends upward along a first portion of the second sidewall, which constitutes a majority of the second sidewall, to conceal the first portion of the second sidewall and prevent the first portion from being abraded and damaged, the outsole upstanding cup wall terminating short of a second portion of the second sidewall, which constitutes a minority of the second sidewall, so the second portion is exposed to the environment between the first upward extending cup wall and the outsole upstanding cup wall, the outsole including a plurality of lugs extending downward from an outsole lower surface; and
an upper joined with at least one of the first midsole platform and the second midsole platform,
whereby an underfoot terrain feature is configured to be absorbed at least partially via the plurality of lugs interfacing with the second midsole platform to thereby enhance traction of the footwear, 
wherein the outsole upstanding cup wall extends to conceal the majority of the second sidewall.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the features as claimed can be individually found in various references, the combination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/PATRICK J. LYNCH/Examiner, Art Unit 3732       

/ALISSA L HOEY/Primary Examiner, Art Unit 3732